Citation Nr: 0709895	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a left ankle 
condition.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
received some VCAA notice in the statement of the case, but 
the Mayfield Court held that such post-decision notice was 
inadequate.

Failure to provide pre-adjudication notice as to the evidence 
needed to substantiate the claim is remandable error.  
Overton v. Nicholson, 20 Vet App 427 (2006).

In June 2003 the RO sent the veteran a VCAA notice letter.  
That letter contained no notice as to what evidence the must 
show to substantiate a claim.  It was annotated that the 
enclosures included "what the evidence must show."  This 
enclosure is not contained within the claims folder, and it 
is not possible to determine what notice was provided to the 
veteran.  

Although he reported in March 2004, that he had received no 
post-service treatment for his disabilities; the veteran 
stated in his substantive appeal in June 2005, that "they 
say I have bad discs in my back," that "they say I have 
arthritis in my knees, ankle and shoulders," and that "I 
have to take pill for pain."  In March 2004, the veteran 
reported that he had an appointment for treatment in late 
June 2004.  The claims folder contains no records of post-
service treatment.  VA has an obligation to seek any 
pertinent post-service treatment records.  38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  A VCAA notice letter should be sent 
to the veteran explaining the evidence 
neeed to substantiate the claims; the 
evidence that VA will undertake to 
obtian, the evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted. 

2.  The veteran should be asked to report 
all post-service treatment for the 
conditions at issue, to provide releases 
to obtain that evidence, or to provide 
the treatment records themselves.

3.  After completion of the above action, 
the  claims should be readjudicated.  If 
the determination of one or more claim 
remains unfavorable to the veteran, he 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.

Then, if otherwise in order, this case should be returned to 
the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

